IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 94-41085
                         Summary Calendar
                        __________________


MACIEJ RYBICKI,
BOGNA RYBICKI,
KATARZYNA RYBICKI,
AGATA RYBICKI,

                                     Petitioners,

versus

IMMIGRATION AND NATURALIZATION
SERVICE,

                                     Respondent.



                        - - - - - - - - - -
             Petition for Review of an Order of the
                   Board of Immigration Appeals
                      A28-990-182/183/184/185
                        - - - - - - - - - -
                         December 20, 1995
Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Rybickis petitioned this court to review the decision of

the Board of Immigration Appeals (BIA) dismissing an appeal of

the Immigration Judge's decision denying their applications for

asylum and withholding of deportation.   They argue that there was

not substantial evidence to support the BIA's conclusion that


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                          No. 94-41085
                               -2-

reasonable persons in their circumstances would not fear

persecution in Poland and that there was little likelihood of

present or future persecution that would warrant asylum or

withholding of deportation.   We have reviewed the record and the

BIA's decision and find that the evidence does not compel

reversal of the BIA's determination.   Chun v. INS, 40 F.3d 76, 78

(5th Cir. 1994).

     PETITION DENIED.